NO. 12-13-00229-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

VALTON P. BUNDY, MICHELLE                                   §   APPEAL FROM THE
BUNDY AND ALL OTHER
OCCUPANTS OF 15497 WAGON
WHEEL CIRCLE, CHANDLER,
TEXAS,
APPELLANTS

V.
                                                            §   COUNTY COURT
THE BANK OF NEW YORK MELLON
FKA THE BANK OF NEW YORK AS
TRUSTEE FOR THE CERTIFICATE
HOLDERS CWABS, INC. ASSET
BACKED CERTIFICATES, SERIES
2004-13, APPELLEES                                          §   HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants have filed a motion to dismiss this appeal. In their motion, Appellants state
that the parties have reached an agreement to settle and compromise their differences. Therefore,
Appellants no longer wish to pursue the appeal. Appellants have complied with Texas Rule of
Appellate Procedure 42.1(a)(1). Accordingly, Appellants’ motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered August 20, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          AUGUST 20, 2014


                                         NO. 12-13-00229-CV


           VALTON P. BUNDY, MICHELLE BUNDY AND ALL OTHER
      OCCUPANTS OF 15497 WAGON WHEEL CIRCLE, CHANDLER, TEXAS,
                               Appellants
                                  V.
               THE BANK OF NEW YORK MELLON FKA THE
      BANK OF NEW YORK AS TRUSTEE FOR THE CERTIFICATE HOLDERS
         CWABS, INC. ASSET BACKED CERTIFICATES, SERIES 2004-13,
                               Appellees


                                    Appeal from the County Court
                          of Henderson County, Texas (Tr.Ct.No. 7175)


                   THIS CAUSE came on to be heard on the motion of the Appellants to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed,
and that the decision be certified to the court below for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.